Case 9:21-cv-80515-DMM Document 20 Entered on FLSD Docket 03/20/2021 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



  FREEDOM WATCH, INC.,
                                 Plaintiff,
                  v.                                    Case Number: 9:21-cv-80515-DMM

  AMAZON WEB SERVICES, INC.,
  APPLE INC., and GOOGLE LLC,
                                 Defendants.
  ______________________________________


              PLAINTIFF FREEDOM WATCH, INC.’S MOTION TO REMAND

         Plaintiff Freedom Watch, Inc. (hereinafter “FREEDOM WATCH”), pursuant to 28

  U.S.C. § 1447(c), hereby moves to remand this action to the Fifteenth Judicial Circuit in and for

  Palm Beach County, Florida (“Fifteenth Judicial Circuit”) on the ground that this Court lacks

  subject matter jurisdiction over this case pursuant to 28 U.S.C. § 1332(a) (Diversity of

  Citizenship).

         As set forth in the Amended Complaint filed herewith (See Amended Complaint at ¶ 1

  and in the Prayer for Relief on pages 34-35 ¶ (a)), Plaintiff FREEDOM WATCH is not seeking

  damages in excess of $74,999.99 exclusive of interest and costs, and punitive damages are not

  being prayed for. Thus, the amount in controversy does not rise to the level necessary (an

  amount exceeding the sum or value of $75,000, exclusive of interests and costs), required for this

  Court to have subject matter jurisdiction under 28 U.S.C. § 1332(a). 28 U.S.C. § 1447(c)

  expressly and clearly provides that “[i]f at any time before final judgment it appears that the

  district court lacks subject matter jurisdiction, the case shall be remanded.”



                                                    1
Case 9:21-cv-80515-DMM Document 20 Entered on FLSD Docket 03/20/2021 Page 2 of 2




         While FREEDOM WATCH’s original complaint already stated that it is seeking

  damages under $75,000.00, Plaintiff’s Amended Complaint filed herewith eliminates any

  possible issue which might be raised by any of the named Defendants, and notwithstanding

  Defendant Amazon Web Services, Inc.’s attempt at removal, makes it clear that jurisdiction is

  only proper in the Fifteenth Judicial Circuit.

         Plaintiff has consulted with Defendants counsel to seek their consent to this motion for

  remand, but Defendants counsel has not responded.

                                            CONCLUSION

         For the foregoing reasons, Plaintiff FREEDOM WATCH respectfully requests that the

  Court remand this case to the Fifteenth Judicial Circuit immediately, so that it can proceed

  without any further delay.

  Dated: March 20, 2021                                Respectfully submitted,

                                                       /s/ Larry Klayman
                                                       Larry Klayman, Esq.
                                                       General Counsel
                                                       FL Bar No. 246220
                                                       FREEDOM WATCH, INC.
                                                       7050 W. Palmetto Park Road
                                                       Boca Raton, FL 33433
                                                       Tel.: 561-558-5536
                                                       Email: leklayman@gmail.com
                                                       Stephen L. Sulzer
                                                       Pro Hac Vice (motion pending)
                                                       STEPHEN L. SULZER PLLC
                                                       700 12th Street, N.W., Suite 700
                                                       Washington, D.C. 20005
                                                       Tel.: 202-499-2301
                                                       Email: ssulzer@sulzerpllc.com

                                                       Counsel for Plaintiff FREEDOM
                                                       WATCH, INC.



                                                   2
